Applicant did not conduct an interview for the AFCP.  Examiner attempted to contact Applicant’s representative on 8/22/2022, however, no response was received.  Additionally, in contrast to Examiner’s advice, Applicant did not limit the AFCP remarks to those discussed in the interview (see previous interview summary).  Applicant included remarks regarding additional rejections and other prior art references.  This will limit the amount of the allotted time that Examiner can provide for those arguments.  
101: Applicant argues that the claimed invention provides a technical solution to the technical problem of storing a user’s address information in a manner that is readily accessible to applications.  Applicant does not provided evidence to show how/why it would provide these things in a manner that is significantly more than merely applying the processes using a computer.  This was previously addressed in the previous office action (“Applicant discusses material in the disclosure and describes intended benefits of the claimed invention, but does not provided sufficient evidence to show how/why it would provide these things in a manner that is significantly more than merely applying the processes using a computer.”).  
Applicant argues that blockchain technology cannot be performed in the human mind.  However, the blockchain technology in the claims is merely used as  storage medium.  The technology and functioning of the blockchain is not (how a blockchain itself works) is not positively recited as part of the claim process.  The data storage activities for which the blockchain is used could be performed outside of the computer system (such as a regional filing system).  The blockchain is used as a tool and the rejection does not claim that the human mind can perform the technological, computer function of the blockchain technology.
Applicant argues that the claimed invention provides a technical solution to the technical problem of sharing and controlling a user’s address information (different than the aforementioned problem).  Applicant argues that the practical application lies in the increased number of users that can be services by updating a single system rather than each third-party application.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant fails to discuss the additional elements in regards to these alleged solutions  Thus, the additional elements are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).  Additionally, Applicant recites the blockchain ledger as improving the security of the address system, but fails to provide any evidence to support this and explain/how why this is performed in a manner that is significantly more than the abstract ideas (see above remarks regarding the blockchain used as a tool).
As in the office action, regarding Berkheimer evidence, Examiner provides the following: Applicant additionally asserts that the material in the claimed invention is not well-understood, routine, or conventional in regards to the types of evidence cited in MPEP 2106.05(d)(II).  However, Examiner points to (1) Applicant’s specification at [0081] (describes the use of “general purpose microprocessor”).  Although [0080] mentions a special-purpose computer, there is no description of how/why this computer would be special and or how/why it is used in any particularly specialized way (the “special-purpose” is merely a label applied to the computer without any explanations).  Additionally, (3) Kikinis (as recited above) discloses the use of geographically related distributed block chain ledgers for hosting personal data and Olson () recites the use of access by unique personal identifiers including blockchain technology.  Additionally, Applicant’s claims are mainly related to transmitting, accessing, and storing data for the commonplace practice of information security and authorization which can be compared to (2) cited court case examples as provided in MPEP 2106.05 (non-limiting examples being A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and/or Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
103: Applicant’s remarks mainly provide assertions regarding what material each reference does not show.  Applicant does not provide any arguments, comparison, analysis, etc. to show how/why the prior art is different in concept than the claims.  Additionally, multiple section include a piecemeal analysis of the art by reciting that one art does not show specific material for which other art was applied.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant did not provide remarks regarding the issues discussed in the interview (for which the AFCP was suggested by Examiner).  These remarks were in regards to Kurian and whether or not it showed the generation of a blockchain entry responsive to validation of the address.  On review of the reference, Examiner refers to cited paragraph [0074], in which the validation is performed at the time of the creation of the block chain node indicating that the blockchain node creation in made in conjunction with the validation of the data.  Applicant has not provided persuasive remarks or evidence that this is significantly different than the claim scope.  It is not clear that creating the node in response to the validation is significantly different in scope and/or concept than creating the node dependent upon a validation prior to storing the node.
Proposed Claim Amendments: The claim amendments (Claim 14) appear to add language form Claim 1.  This material would be subject to the same rejection as applied to Claim 1.

/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629